Name: Commission Implementing Regulation (EU) 2019/613 of 9 April 2019 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 16.4.2019 EN Official Journal of the European Union L 105/8 COMMISSION IMPLEMENTING REGULATION (EU) 2019/613 of 9 April 2019 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2019. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) A threaded article made of stainless steel with an internal thread. It is in the form of a nut with a flange on one end. The article is designed to be used in the pipeline assembly of the hydraulic braking system of a motor vehicle. The article, when tightened, causes the components of the connecting joint to settle into the correct position, thus securing the hydraulic seal. See images (*1). 7318 16 39 Classification is determined by general rules (GIR) 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7318 , 7318 16 and 7318 16 39 . The article has the objective characteristics of threaded articles classified under heading 7318 . Classification under heading 7307 as tube or pipe fittings is excluded as the article only presses on the components that form the connection in the joint and is not in contact with the liquid transmitted via the pipeline. The inner thread of the article is not designed to form or maintain a hydraulic seal. The article cannot be classified as an unfinished fitting/coupling by virtue of GIR 2(a) for the interpretation of the Combined Nomenclature because it does not have the essential character of the finished fitting/coupling. Bolts, nuts, screws, etc. suitable for use in the assembly of tube or pipe fittings are excluded from heading 7307 (see also the Harmonized System Explanatory Notes to heading 7307 , exclusions, point (b)). Consequently, the article is to be classified under CN code 7318 16 39 as other nuts of stainless steel. (*1) The images are purely for information.